Citation Nr: 1225363	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1942 to June 1946.  The Veteran died in February 2007.  The appellant is the surviving spouse of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In January 2012 the Board denied entitlement to accrued benefits and remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death to the Appeals Management Center (AMC) for additional development, which has been accomplished.  

On August 8, 2007, the appellant filed a VA Form 21-534, Application of Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse, with handwritten notations on each page of "Accrued Benefits."  In an August 16, 2007, decision, the RO denied the claim for DIC, death pension, and accrued benefits and provided the appellant appellate rights.  

An August 16, 2007, statement from the appellant's representative contended that the claim submitted on August 8 was for accrued benefits only, and not service-connected DIC benefits or non-service connected death pension.  The RO treated this statement as a notice of disagreement (NOD) regarding the issue of accrued benefits only and issued a statement of the case (SOC) on February 4, 2008, regarding only the issue of entitlement to accrued benefits.  In a February 2008 substantive appeal, the appellant specifically amended the claim to include entitlement to DIC.  In a March 2009 rating decision, the RO characterized the February 2008 statement as a claim to reopen and denied the claim for DIC; however, that decision did not make a specific determination as to whether new and material evidence had been submitted.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  However, the Board need not address that question in this case.  Notification of the August 2007 RO decision denying DIC included notice of appellate rights.  The appellant's February 2008 statement could also have been construed as a timely NOD to the initial August 2007 denial of DIC.  An SOC was issued in December 2010 and the appellant perfected a timely appeal that same month.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2007; the certificate of death lists the immediate cause of the Veteran's death as cardio-respiratory arrest due to profound septic shock, due to pancolitis; acute renal failure was a significant condition contributing to death, but not resulting in the underlying causes. 

2.  At the time of his death, the Veteran was service connected for a comminuted fracture of the distal phalanx of the ring finger, left hand; otitis media with healed perforation, tympanic membrane, right ear; and intermittent tinnitus, right ear. 

3.  No chronic cardiovascular, respiratory, or renal or kidney conditions were present in service and are not shown to be etiologically related to service.  There is no competent evidence that a service-connected disability or any disease or other incident in service caused or contributed substantially or materially to the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 1318, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.22, 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

November 2008 and February 2012 letters satisfied the duty to notify provisions.  The claim was subsequently re-adjudicated in a May 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records (STRs) have been obtained.  The appellant did not identify any post-service VA or private medical treatment records despite the RO sending her the above noted letters asking her to do so.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  See also Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (noting that the duty to assist is not always a one-way street).

The RO did not obtain a medical opinion as to the etiology of the Veteran's death; however, the Board finds that the RO was not required to do so pursuant to its duty to assist in this case.  The general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.   

The appellant has presented no specific arguments and submitted no information regarding post-service treatment.  There is no indication that the conditions which led to the Veteran's death had their onset or are otherwise related to service.  In the absence of such evidence, remanding the claim to obtain a VA medical opinion has no reasonable possibility of substantiating the claim.   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The appellant seeks service connection for the cause of the Veteran's death.  Her representative contends that the appellant requests a review of the record and noted that the Veteran's discharge was due to disqualification for further service.  It was also noted that the deceased Veteran was a combat veteran.  Neither the appellant, nor her representative have made specific contentions as to how the Veteran's death was related to service or a service-connected disability.   

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.20.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran died in February 2007 and his certificate of death notes that the immediate cause of death as cardio-respiratory arrest due to profound septic shock, due to pancolitis.  Acute renal failure was noted to be a significant condition contributing to death, but not resulting in the underlying causes. 

At the time of the Veteran's death, service connection was established for comminuted fracture of the distal phalanx of the ring finger, left hand; otitis media with healed perforation, tympanic membrane, right ear; and intermittent tinnitus, right ear.  All of these disabilities were rated as non-compensable.  

Neither the appellant not her representative have identified any post service medical treatment records.  

STRs do not indicate any type of treatment for, or diagnoses related to, cardio-respiratory arrest, septic shock, pancolitis, or any kind of renal or kidney problems or condition.  A March 1946 STR notes that physical examination revealed no significant findings expect a perforation of the right ear drum; fit for duty.  A June 1946 Board Medical Survey notes physical examination was negative except for the right ear.  It was the opinion of the Board Medical Survey that the Veteran was not physically qualified for retention in the U.S. Navy due to the otitis media, right ear.   

No chronic cardiovascular, respiratory, or renal or kidney conditions were noted on separation from active service.  

A 1991 VA examination includes the Veteran's report that he had his gall bladder removed in 1981.  

The determinative issue is whether the Veteran's death was related to his service or a service-connected disability. 

The appellant does not allege that the Veteran suffered from any of the immediate or contributory causes of his death noted on his certificate of death during service, as a result of service, or that his service-connected disabilities were related to the cause of his death; nor is there any competent evidence that any specific disease, injury, or exposure in service was the principal or a contributory cause of the Veteran's death.

Regarding continuity of symptomatology, the appellant has never claimed that the Veteran has experienced continuous symptoms of cardiac or respiratory disease, cardio-respiratory arrest, septic shock, pancolitis, or any kind of renal or kidney problems or condition from service to the time of his death.

Additionally, the Veteran died more 60 years after service discharge.  There is no medical or lay evidence of treatment for those diseases or disabilities causing his death prior to 2007.  The passage of more than 60 years before any evidence of a disease or disability causing death is of record weighs against a finding that the death is related to service on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that the absence of any evidence of the diseases and medical conditions causing the Veteran's death for many years after service is only one factor in resolving his claim and is not the sole basis of the Board's decision.  

The appellant is competent to report symptoms that she can observe as this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson, lacking in medical training and expertise, the appellant cannot provide a competent opinion on a matter as complex as whether the Veteran's military service caused his death over 60 years later and her opinion, to the extent that she has even expressed one concerning this issue, is of no probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno, supra.  

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to dependency and indemnity compensation, if at the time of the Veteran's death, the Veteran received compensation for service connected disability that was rated totally disabling continuously for a period of 10 or more years immediately preceding his death; continuously since the Veteran's release from active service and for a period of at least five years immediately preceding death; or for one year prior to his death if he was a prisoner of war under certain conditions.  38 U.S.C.A. § 1318 ; 38 C.F.R. § 3.22.  However, at the time of the Veteran's death he was service connected for three disabilities, all of which were rated noncompensable.  Thus the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 are inapplicable. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and for service connection for the cause of the Veteran's death is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


